DETAILED ACTION
Applicant’s 01/28/2021 response to the previous 11/13/2020 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-5 and 7-20 as amended and/or filed in Applicant’s 01/28/2021 response.

Response to Amendments/Arguments
Applicant’s 01/28/2021 amendments to the claims and arguments in support thereof with respect to the rejection(s) set forth in the previous 11/13/2020 Office action have been fully considered and are persuasive.  Accordingly said rejection(s) has (have) been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is 
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  the closest prior art of US 20040149246 A1 to Itoh et al. (Itoh) and US 20090045815 A1 to Zhang; Xiaodong et al. (Zhang) and US 20060036357 A1 to Isono; Hiroshi et al. (Isono) fails to teach or render obvious a method for operating a hybrid vehicle having a control system having one or more processors operatively connected to an internal combustion engine and an electric machine having an electric storage device, the method comprising: by the control system: receiving, during a driving sequence of the hybrid vehicle via the electric machine, a request to activate the internal combustion engine; detecting fulfillment of a first activation condition of the internal combustion engine of the hybrid vehicle, wherein the first activation condition is fulfilled when a current state of charge of the electric storage device is less than a charge threshold value representing a percentage value of a state-of- charge of the electric storage device; continuously determining, during the driving sequence, a currently available power necessary for activating the internal combustion engine in the electric storage device of the hybrid vehicle; activating the internal combustion engine only when the determined power currently available from the electric storage device exceeds a first power threshold; determining, in response to a determination that the power currently available from the electric storage device is less than the first power threshold, whether a predetermined maximum waiting period has 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention with regard to, inter alia starting and stopping the Internal Combustion Engines of Hybrid vehicles.  This prior art does not teach or render obvious the claimed invention for at least the reasons set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20210602                                                                                                                                                                                                      
/BEHRANG BADII/Primary Examiner, Art Unit 3665